Citation Nr: 1034624	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected regional ileitis.

2.  Entitlement to a compensable evaluation residuals of a 
fistulectomy in ano prior to January 22, 2009.

3.  Entitlement to an increased evaluation for residuals of a 
fistulectomy in ano, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected regional 
ileitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the VA 
RO in Newark, New Jersey. 

In a February 2009 rating decision the RO awarded an increased 10 
percent rating for the service-connected residuals of a 
fistulectomy in ano effective from January 22, 2009.  

The Veteran requested a hearing in connection with the claims on 
appeal.  The hearing was rescheduled most recently to August 
2010.  Notice of the hearing was sent to the address of record 
and the regularity of the mail is presumed.  He did not appear 
and thus his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The service-connected regional ileitis has been shown to be 
productive of no more than diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress; 
there has been no objective evidence of severe or pronounced 
ulcerative colitis.

2.  Prior to June 22, 2009, the service-connected residuals of a 
fistulectomy in ano have been shown to be productive of no more 
than slight or healed impairment of sphincter control without 
leakage. 

3.  From June 22, 2009, the service-connected residuals of a 
fistulectomy in ano have been shown to be productive of no more 
than constant slight impairment of sphincter control or 
occasional moderate leakage.

4.  Low back disability, to include degenerative disk disease 
(DDD) of the lumbar spine, in service or for many years 
thereafter; DDD is not shown to be due to a documented injury or 
other event of the Veteran's active military service; DDD is not 
proximately due to or the result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
the service-connected regional ileitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 
4.114, Diagnostic Codes 7319, 7323 (2009).

2.  The criteria for a compensable evaluation prior to January 
22, 2009, and in excess of 10 percent thereafter, for the 
service-connected residuals of a fistulectomy in ano have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.20, 4.114, Diagnostic Codes 7335, 7332 (2009).

3.  Low back disability, to include DDD, was not incurred in or 
aggravated by active service; nor may it be presumed to have been 
incurred therein; nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).   VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior to 
the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA sent letters to the Veteran in July 2005, July 2008, and 
January 2009 which notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in February 2007.  The 
claims were last readjudicated in a February 2009 supplemental 
statement of the case (SSOC).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

The Board additionally notes that the January 2009 report of VA 
examination refers to private treatment for the service-connected 
disabilities, i.e. colonoscopies, emergency room treatment, and 
medication infusions.  VA has sent letters to the Veteran 
requesting treatment records pertinent to his claimed conditions.  
VA has also sent the Veteran consent forms in order to obtain any 
non-VA records.  The Veteran has failed to identify any private 
providers or outside care for his claimed conditions. 

"The duty to assist is not always a one way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran 
did not provide the information and/or releases that were 
necessary in order for VA obtain the Veteran's private treatment 
records, those records could not be obtained and the Board finds 
that no additional assistant in this regard is required.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

A.	Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of a Veteran's disability.  Schafrath, 
1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Regional Ileitis

Historically, service connection was awarded for regional ileitis 
in a May 1964 rating decision.  An initial noncompensable 
evaluation was assigned effective from January 1964.  In August 
1975, the RO awarded an increased 10 percent evaluation effective 
from April 1975.  In April 1982, the RO awarded an increased 30 
percent evaluation effective from January 1982 to the present.  
The Veteran filed his claim for increase in April 2005.  In 
February 2006, the RO continued the 30 percent rating for the 
service-connected regional ileitis.  

The Veteran's regional ileitis has been rated by analogy under 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).  When an unlisted 
condition, like regional ileitis, is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatolgoy are closely analogous.  38 C.F.R. 
§ 4.20.  

The Veteran is receiving the maximum 30 percent rating under 
Diagnostic Code 7319 for severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation, with more or 
less constant abdominal distress.  38 C.F.R. § 4.114.

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that the Veteran's regional 
ileitis more closely approximates the criteria for the current 30 
percent rating.  Notably, the Veteran's regional ileitis has not 
been found to be more analogous to another condition, 
specifically ulcerative colitis (Diagnostic Code 7323), as 
conjectural analogies are to be avoided.  38 C.F.R. §§ 4.20, 
4.114.  

There has been no evidence of pronounced ulcerative colitis (100 
percent disabling) resulting in marked malnutrition, anemia, and 
general debility, or with serious complication such as liver 
abscess or serve ulcerative colitis (60 percent disabling) with 
numerous attack a year and malnutrition, the health only fair 
during remission.  38 C.F.R. § 4.114.  

In this regard, upon VA examination in July 2005, the examiner 
noted the Veteran had been retired since January 2000 after 
working for a trucking company for 28 years.  The Veteran 
presented with subjective complaints of a 10 pound weight loss 
over the past few weeks, as well as complaints of chronic 
diarrhea and seven to eight bowel movements a day for the past 
three to four years.  He also endorsed constant abdominal 
discomfort and pain over the central abdomen.  He indicated he 
got exacerbations about one time per year, which was usually 
treated with a steroid taper.  The Veteran denied fecal 
incontinence.  

Physical examination showed the Veteran to weigh 176 pounds.  The 
Veteran was not in acute distress.  The abdomen was soft, 
nontender, and nondistended.  The examiner found the Veteran to 
be stable on periodic medications for yearly exacerbations.

Upon VA examination in January 2009, the Veteran was noted to be 
on Remicade for over a year.  The Veteran reported progressive 
abdominal pain prior to receiving his Remicade infusions.  The 
Veteran indicated he had six to seven loose stools a day.  There 
was no emesis.  The Veteran reported intermittent nausea and 
fecal soilage.  

The Board would note at this juncture that fecal soilage reported 
during this VA examination was the basis for the increased 10 
percent rating for the service-connected residuals of a 
fistulectomy in ano.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The Veteran indicated that he had an increased platelet count, 
which he thought to be due to diarrhea, and had sought emergency 
treatment for an exacerbation of his ileitis in the past 12 
months; however, this has not been objectively confirmed.  See 
Preliminary Matters for further discussion.  That aside, there is 
no indication that the Veteran had or has severe or pronounced 
ulcerative colitis (by analogy) to warrant a rating in excess of 
30 percent.  38 C.F.R. §§ 4.20, 4.114. 

The physical examination showed the Veteran to be in no acute 
distress.  The Veteran weighed 220 pounds, which represents a 44-
pound weight gain since the last VA examination in 2005.  The 
Veteran's abdomen was soft with moderate tenderness.  There was 
no rebounding or guarding.  There was normal bowel sounds.  There 
was no hepatosplenomegaly or ascites.  The regional ileitis was 
said to produce only moderate functional impairment.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 30 
percent evaluation, which is currently in effect.  See Hart, 
supra.  The objective evidence of record shows the regional 
ileitis to be productive of no more than severe irritable colon 
syndrome with diarrhea or alternating diarrhea and constipation 
with more or less constant abdominal distress.  38 C.F.R. § 
4.114. 

Residuals of a Fistulectomy in Ano

Historically, service connection was awarded for residuals of a 
fistulectomy in ano in a May 1964 rating decision.  An initial 
noncompensable evaluation was assigned effective from January 
1964.

The Veteran filed his claim for increase in April 2005.  In 
February 2006, the RO continued the noncompensable rating for the 
service-connected residuals of a fistulectomy in ano.  The 
Veteran disagreed with the continued noncompensable rating and 
initiated the instant appeal.

In a February 2009 rating decision the RO awarded an increased 10 
percent rating effective from January 22, 2009, the date of his 
VA examination.  His claim remains in controversy.   See AB, 
supra.   

The Veteran's residuals of a fistulectomy in ano has been rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7335.  Under this code 
section an ano fistula is rated as impairment of sphincter 
control.  38 C.F.R. § 4.114.   Under Diagnostic Code7332, a 
noncompensable rating is assigned for impairment of sphincter 
control, healed or slight, without leakage.  Id.  

Additional ratings are assigned as follows: 10 percent for 
constant slight or occasional moderate leakage; 30 percent for 
occasional involuntary bowel movements, necessitating wearing of 
a pad; 60 percent rating for extensive leakage and fairly 
frequent involuntary bowel movements; and 100 percent rating for 
complete loss of sphincter control.  Id. 

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that the Veteran's residuals 
of a fistulectomy in ano more closely approximates the criteria 
for the current noncompensable rating prior to January 22, 2009, 
and the 10 percent rating thereafter.  

Prior to January 22, 2009, the objective evidence of record did 
not support a finding of constant slight or occasional moderate 
leakage.  Upon VA examination in July 2005, the Veteran denied 
fecal incontinence.  Rectal examination showed no external 
hemorrhoids and there were no fistulae noted.  

While the January 22, 2009, VA examination showed in an increase 
in symptomatology, i.e. difficulty keeping the fistulectomy are 
clean and fecal soilage, to warrant the increased 10 percent 
rating, there was no fistula noted.  There was a small hemorrhoid 
at the three o'clock position, but it was not thrombosed. There 
was no anal fissure.   The examiner found no functional 
impairment from the fistulectomy in ano.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation prior to January 22, 2009, and 10 
percent evaluation thereafter, which are currently in effect.  
See Hart, supra.   The objective evidence of record shows the 
residuals of a fistulectomy in ano to be productive of  no more 
than slight or healed impairment of sphincter control without 
leakage prior to January 22, 2009, and no more than constant 
slight or occasional moderate leakage from January 22, 2009.  
38 C.F.R. § 4.114. 

Extraschedular Rating

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected bilateral hearing loss disability is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected regional ileitis and 
residuals of a fistulectomy in ano have not caused frequent 
periods of hospitalization.  There is no objective evidence that 
these disabilities alone have caused marked interference with 
employment.   Specifically, the Veteran retired in January 2000 
from his job with a trucking company after 28 years of 
employment.  Thus, the schedular criteria are adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

B.	 Service Connection Claim

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id; See Libertine 
v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183 
(1993).  

The Veteran asserts that he is entitled to service connection for 
a low back disability, including DDD.  Specifically, he maintains 
his low back disability is secondary to his service-connected 
regional ileitis.

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for a low back disability 
is not warranted.  As indicated, the Veteran does not contend 
(nor does the evidence of record show) that a low back 
disability, including DDD, is directly related to an injury or 
other event of his period of active duty.  The Board finds it 
pertinent that service treatment records are wholly devoid of 
treatment or diagnoses regarding a low back disability.  

DDD was first diagnosed upon VA examination in July 2005, which 
is clearly outside the one-year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran reports that he 
began having back problems in 2000, more than three decades after 
his discharge from active duty, and thus he does not report a 
continuity of back symptoms since service.  As the Veteran's DDD 
was not shown during service or for years thereafter, service 
connection can only be granted if there is some competent 
evidence linking the current disability to service or a service-
connected disability.  Here, the preponderance of the evidence is 
against a relationship to an identified injury or other incident 
of service or the service-connected regional ileitis.  

The Veteran was afforded two VA examinations in July 2005, one 
for his back and one for his intestines.  The claims folder was 
not present at either examination.  The VA examiner who performed 
the intestines examination opined that the Veteran's low back 
disability was less likely than not a direct or proximate result 
of the service-connected regional ileitis.   In contrast, the VA 
examiner who performed the back examination opined that it was 
likely as not that the Veteran's back condition was a "direct to 
approximate result of his intestinal condition or his intestinal 
disorders."  Neither examiner, however, offered a rationale in 
support of his impression.

As a consequence, the RO sought further opinions from each 
examiner.  In December 2005, both examiners rendered such 
addendum opinions.  After review of the claims folder, each 
examiner opined that the Veteran's back condition was not a 
direct or proximate result of the service connected regional 
ileitis with residual fistula-in-ano.  The back examiner 
additionally reasoned that there was no medical evidence that a 
gastrointestinal condition could cause lumbar radiculopathy. 

Although the Veteran reports having DDD related to his regional 
ileitis, the medical evidence conflicts with his lay assertions.  
In fact, the July 2005 back examiner amended his original 
favorable opinion to a negative one after review of the claims 
folder.  Further, private medical records associated with the 
claims folder reveal the Veteran injured his back in 1984 after 
suffering a fall at work.  His statements alone cannot constitute 
competent evidence of a medical nexus opinion as only those 
medically trained are competent to diagnose a condition and 
identify likely etiology.  See 38 C.F.R. § 3.159(a) (2009).  

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
service-connected regional ileitis is denied.

Entitlement to a compensable evaluation for the residuals of a 
fistulectomy in ano prior to January 22, 2009, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fistulectomy in ano prior is denied.

Service connection for a low back disability is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


